 72DECISIONS OF NATIONALLABOR RELATIONS BOARDposed expansion is speculative. In these circumstances and becausethe record discloses that the present complement is a substantial andrepresentative segment of the working force which will eventually beemployed, we shall direct an immediate election?The Petitioner requests that eligibility to vote in the election di-rected herein be determined by the payroll period next precedingAugust 6, 1951, the date of filing the petition herein.We see nocompelling reason to depart in this case from our usual procedure ofutilizing the payroll period immediately preceding the direction ofelection and the Petitioner's request is hereby denied 2[Text of Direction of Election omitted from publication in thisvolume.]i Electrical Reactance Corporation,92 NLRB 1256.xGreater Erie Broadeastang Company(Radio StationWWOL),92 NLRB 270.LUNTZIRON & STEELCOMPANYandUNITED STEELWORKERS OF AMERICA,CIO, PETITIONER.Case No. 8-RC-1308.November 20, 1951Decision and Certification of RepresentativesOn July 24, 1951, pursuant to a "Stipulation for Certification uponConsent Election," an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the EighthRegion, among the employees in the stipulated unit.Upon the com-pletion of the election, a tally of ballots was furnished the parties.The tally reveals that of approximately 66 eligible voters, 56 cast validballots, of which 28 were for, and 28 were against, the Petitioner.Two void ballots were cast and there were no challenged ballots.On July 27,1951, and July 30,1951, the Petitioner and the Employer,respectively, filed objections to the election.The Petitioner allegedthat (1) certain activities of the Employer and its agents interferedwith the employees' free choice of a bargaining representative; (2)the Board agent conducting the election erred in ruling void a ballotmarked in a manner resembling a "no" under the "Yes" box, assertingthat this ballot should have been counted for the Petitioner; and (3)the agent also erred in ruling valid a ballot marked with a red pen-ciled "X" in the "No" box, which was identified by the Employer'sobserver as having been cast by him. The Petitioner requested thatthe Board agent's determination concerning these two ballots be over-ruled and that it be certified or, in the alternative, that the election beset aside on the basis of its first objection.The Employer alleged inits first and second objections that the Petitioner and its agents en-97 NLRB No.11. LUNTZ IRON& STEELCOMPANY73gaged in certain activity before and after the election that interferedwith its employees' freedom of choice and, as its third objection, thatthe Board agent erred in ruling void the ballot with the mark re-sembling "no" under the "Yes" box, contending that this ballot shouldhave been counted against the Petitioner.The Employer requestedthat the Petitioner's objections be overruled and the petition bedismissed.After an investigation, the Regional Director, on September 21,1951, issued his report on objections.In his report, he stated that thePetitioner's objectionNo. 1 raised material and substantial issueswhich could be resolved only by a hearing.He found no merit in thePetitioner's objection No. 2 and the Employer's objection No. 3, andrecommended that both should be overruled.He found merit in Peti-tioner's objection No. 3, and recommended that it be sustained.As tothe Employer's objections Nos. 1 and 2, the Regional Director recom-mended that they be overruled because no evidence substantiating theallegations therein was submitted.He further recommended that, inthe event the Board should not follow his recommendation and sustainthe Petitioner's objection No. 3, a hearing should be held with respectto the Petitioner's objection No. 1 to resolve issues of credibility re-vealed during the investigation.Thereafter, the Employer filedexceptions to the Regional Director's findings and recommendations,more fully described below.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2. The labor organization involved herein claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.All production and 9Xintenance employees employed at theEmployer'sWarren and Hubbard, Ohio, plants, excluding clericalemployees, professional employees, guards, and all supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.'5.The Employer excepts to the Regional Director's recommenda-tion that its objections Nos. 1 and 2 be overruled because the Employer1 The unit is essentially the same as that described in the "Stipulation for Certificationupon Consent Election" 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad furnished no evidence substantiating its allegations.The En7-ployer asserts that it submitted "some evidence" to the Regional Di-rector.We find no merit in this exception. It is not sufficient foran objecting party merely to allege in its exceptions that it profferedsome evidence which the Regional Director either did not consider orproperly evaluate, without substantiating its objection by the profferof evidence to the Board, or citing specific evidence which the RegionalDirector failed to consider or investigate.In these circumstances, wesee no reason not to rely upon the Regional Director's findings, as nosubstantial issues of credibility are involved.2We therefore overrulethis exception and adopt the Regional Director's recommendation con-cerning the Employer's first and second objections.The Employer also excepts to the Regional Director's recommenda-tion that the Board agent's action in declaring void the ballot with amarking resembling "no" under the "Yes" block, be sustained.TheEmployer contends that this ballot should be declared valid andcounted against the Petitioner.We believe that this exception is alsolacking in merit.The ballot in question is the customary type usedin Board elections involving only one labor organization and providesfor a choice between "Yes" and "No," and contains instructions to thevoter to mark an "X" in the square of his choice.Here, the voter,instead, placed below the "Yes" box a mark resembling the word"no," or possibly the letters "uo."We find that this ballot does notclearly reflect the intention of the voter.'Accordingly, we adopt theRegional Director's recommendation and sustain the action of theBoard agent in ruling the ballot void.The Employer likewise excepts to the Regional Director's recom-mendation that the ballot marked with a red pencil be ruled void.This ballot was marked with a red-pencilled "X" in the "No" box,the only one out of 58 ballots that were cast in the election thusmarked.4Upon the conclusion, of the election the Petitioner objectedto the Board agent's ruling that the ballot was valid.Thereafter,in the course of a discussion concerning this ballot, the Employer'sobserver voluntarily identified himself as the voter who had cast theballot; he said that he had marked the ballot with a red pencil usedby him for the purpose of checking the voters during the election.In the recentLaconiacase 5 the Board said :... our concern for preserving the secrecy of the ballot in elec-tions conducted by'this Board requires that we permit no oppor-tunities for identification of a voter.2Radio Corporation of America(Victor Division),90 NLRB 2017;SouthernWoodPreserving Company,89 NLRB 1243;Stonewall Cotton Mills,78 NLRB 28.8 john FJelke Company,83 NLRB 442,and cases cited therein.4A black pencil had been placed in the voting booth for the use of the voters.Laconia Malleable Iron Company, Inc,95 NLRB 161. THE LACLEDE.GAS LIGHT COMPANY75Because the markings may have been deliberately made, andmay have served to reveal the identity of the voter, we find thatthe ballot is void.We believe that the principle set forth in thatcaseis applicable tothis situation.Here the red "X" marking may, or may not, havebeen deliberately made.Certainly it could have served to identify thevoter as, in fact, it did.Therefore, for the reasons stated in thatcase, we overrule this exception -and adopt the Regional Director'srecommendation.Accordingly, we find that this ballot is void.'We find that the Employer's objections and exceptions' and thePetitioner's second objection do not raise material or substantial issueswith respect to the election.As the Petitioner has secured a majorityof the valid ballots cast in the election, we shall certify it as the bar-gaining representative of the employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that the United Steelworkers of America,CIO, has been designated and selected by a majority of the employeesof Luntz Iron & Steel Company in the unit hereinabove found appro-priate as their representative for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, the said organizationis the exclusive bargaining agent of all such employees for the pur-poses of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.6 Cf EbcoManufacturing Company,88 NLRB 983.7We deem it unnecessary to pass upon the Employer's exception to the Regional Director'srecommendation that a hearing be directed as to the Petitioner's first objection,in view ofPetitioner's desire to withdraw that objectionTHE LACLEDE GAS LIGHT COMPANYandUNITED GAS, COKE AND CHEMI-CAL WORKERS OF AMERICA, C. I. 0., LOCAL No. 6andINTERNATIONALUNION OF OPERATING ENGINEERS, A. F. L., LOCAL No. 148THE LACLEDE GAS LIGHT COMPANYandUNITED GAS, COKE AND CHEMI-CAL WORKERS OF AMERICA, C. I.O.,LOCAL No. 6, PETITIONER.Ca8e8Nos.14-RE-18 and14-UA-2892.November 21, 1951Order Denying MotionFollowing an election conducted pursuant to a Supplemental Deci-sion,Order Setting Aside Direction of Election, and Second Directionof Election," Local No. 6, United Gas, Coke and Chemical Workers of1 77 NLRB 354.97 NLRB No, 15.